THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: January 7, 2019

                                                  G. Michael Halfenger
                                                  Chief United States Bankruptcy Judge



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

         Rhonda M. Campbell,                         Case No. 15-21845-GMH
                                                           Chapter 13
               Debtor.



          ORDER ON MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                         AND ABANDONMENT



         On October 16, 2018, Specialized Loan Servicing, LLC filed a motion for relief

from the automatic stay and abandonment with respect to the debtor’s property located

at 4061–4063 North 39th Street, Milwaukee, Wisconsin 53216. The deadline to object to

the motion was October 30, 2018. No one objected, but Specialized Loan Servicing has

not filed a proposed order granting its motion. The resulting delay has made moot the

request for relief from the automatic stay. By operation of 11 U.S.C. §362(e)(1), the stay

of any act against the property, to the extent that the property is property of the estate,

terminated with respect to Specialized Loan Servicing after November 15, 2018.

         Therefore, IT IS ORDERED that Specialized Loan Servicing, LLC’s motion for




               Case 15-21845-gmh      Doc 48    Filed 01/07/19     Page 1 of 2
relief from the automatic stay is DENIED as moot.

      IT IS FURTHER ORDERED that the court will not take any action on the request

for abandonment until a proposed order is filed.

      IT IS FURTHER ORDERED that if a proposed order is not filed by January 22,

2019, the motion for abandonment may be denied without further notice or hearing.

                                         #####




            Case 15-21845-gmh      Doc 48    Filed 01/07/19   Page 2 of 2
